TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-08-00409-CV



                                       Alberto Carvajal, Appellant

                                                      v.

                          SunSet Logistics, Inc., & Dillon Resources, Inc.,
                          & Its Occupational Injury Benefit Plan, Appellees


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 08-402-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                                MEMORANDUM OPINION


                  The clerk’s record in this case was due on June 30, 2008. No clerk’s record has been

filed due to appellant’s failure to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record.

                  If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).

                  Because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                          __________________________________________

                                          Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: October 31, 2008




                                                2